Citation Nr: 0118168	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of unauthorized non-VA ambulance 
expenses incurred on August 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 2000 decision by the Department of 
Veterans Affairs Medical Center in Lake City, Florida that 
denied payment of unauthorized non-VA ambulance expenses 
incurred on August 27, 2000.


FINDINGS OF FACT

1.  The veteran has been in receipt of a total disability 
rating based on individual unemployability due to service-
connected arteriosclerotic heart disease and coronary artery 
disease since May 1972.

2.  The veteran received ambulance service without prior 
authorization from Jackson County Fire Rescue on August 27, 
2000 for evaluation of possible unstable angina.

3.  The ambulance service provided on August 27, 2000 was for 
a medical emergency of such nature that delay in treating the 
veteran would have been hazardous to his life or health and a 
VA facility was not feasibly available at the time of 
treatment.


CONCLUSION OF LAW

The criteria for payment of unauthorized non-VA ambulance 
expenses incurred on August 27, 2000 are met.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of a total disability rating 
based on individual unemployability due to service-connected 
arteriosclerotic heart disease and coronary artery disease 
since May 1972.  He last underwent cardiac catheterization 
for heart failure symptoms by VA in March 1996.  He states 
that the nearest VA Hospital in Lake City, Florida is an 
approximate 3-hour drive from his residence.

On August 27, 2000, the veteran requested ambulance service 
from Jackson County Fire Rescue due to complaint of chest 
pain which had not resolved with nitroglycerin (NTG) 
treatment.  The ambulance team first assessed his condition 
at 15:54.  At that time, the veteran rated his chest pain as 
an 8 on a scale of 10.  He had taken 2 NTG tablets prior to 
the ambulance arrival.  He was given ambulance services based 
upon diagnoses of chest pain and advanced cardiac life 
support required for transit.  His chest pain resolved during 
transit.  He did not require treatment upon his arrival at 
the emergency room, but was advised to call for emergency 
treatment for any complaint of chest pain which did not 
resolve promptly.

In October 2000, the RO referred the case to the Chief 
Medical Officer (CMO) regarding the necessity of emergent 
treatment.  The CMO made the following notations:

"Pt to local ER via EMS for chest pain, Hx 
CAD, not responding to TNG, stable but aged 79 
yo, not clear why needed ambulance

Was ambulance necessary-CP resolved en route, 
doubt if necessary-NO
Emergent-yes, unstable angina-needed to be 
eval quickly
VA available NO lives remote area."

This document next refers to a non-emergent emergency room 
visit the next day.  The CMO gave an ambiguous response as to 
whether the ambulance was medically indicated by providing a 
"v" for yes and an "X" for no.  The CMO provided a "v" 
to the yes answer as to whether the ambulance was run for a 
service connected condition.  

In pertinent part, the veteran would be entitled to 
reimbursement or payment for medical expenses incurred 
without prior authorization from the VA where (1) a medical 
emergency existed of such nature that delay would have been 
hazardous to his life or health and (2) no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  See 38 U.S.C.A. § 1728 (West 1991 & Supp. 
1995); 38 C.F.R. § 17.120 (2000).  See also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  The Board notes that the concept of 
an "emergent" medical condition may be interrelated with 
the temporal question as to when VA facilities were 
"feasibly available" to provide such treatment.  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994)

The Board finds that the veteran is entitled to payment of 
unauthorized non-VA ambulance expenses incurred on August 27, 
2000.  The evidence clearly shows that, at the time of 
ambulance arrival, the veteran was experiencing chest pain of 
several hours duration which had not been relieved by NTG.  
He had a prior history of heart failure symptoms.  He was 
given advanced cardiac life support during transit at which 
time his chest pain alleviated.  The factual synopsis 
provided by the CMO indicates that emergency treatment was 
necessary to quickly evaluate the veteran for unstable 
angina.  The Board also notes that the emergency room 
physician on August 27, 2000 advised the veteran of the 
necessity for emergency treatment for any chest pain which 
did not resolve promptly.  The CMO has conceded that VA 
treatment was not feasibly available at the time.  Any doubt 
in this matter is resolved in the veteran's favor.  Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
§4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 38 
U.S.C. § 5107(b)).


ORDER

Payment of unauthorized non-VA ambulance expenses incurred on 
August 27, 2000 is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

